DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. Each independent claim identifies the following uniquely distinct features:
The following element, which is part of each independent claim together with the other elements is the reasons for allowance, “the determining the at least two carriers comprises: receiving, by the first terminal device, first information from a network device, wherein the first  information indicates the at least two carriers, and the first information indicates that the at least two pieces of data corresponding to the same transport block are transmitted on the at least two carriers; determining, by the first terminal device, the at least two carriers based on the first information”.
Regarding claim 9 - A data sending method, comprising: determining, by a first terminal device, at least two carriers, wherein the at least two carriers facilitates transmitting at least two 
Regarding claim 18 – A data receiving method, comprising: receiving, by a second terminal device, first configuration information and second configuration  information from a network device, wherein the first configuration information facilitates            configuring identification information of at least two carriers as first identification information,  and the second configuration information facilitates configuring time- frequency resource pools  corresponding to the at least two carries: receiving, by the second terminal device, information from a first terminal device by using a first carrier, wherein the information comprises at least two pieces of the first identification information, and  the at least two pieces of the first identification information indicate the at least two carriers,       wherein the information indicates a second carrier, the first carrier is one of the at least two carriers, the second carrier is at least one carrier in the at least two carriers other than the first carrier, and the information indicates that at least two pieces of data corresponding to a same transport block are transmitted on the at least two carriers; and receiving, by the second terminal 
Regarding claim 22 – A data sending method, comprising: determining, by a first terminal device, at least two carriers, wherein the at least two carriers facilitates transmitting at least two pieces of data corresponding to a same transport block, and the at least two carriers are in a one-to-one correspondence with the at least two pieces of data, sending, by the first terminal device, the at least two pieces of data to a second terminal device or a network device by using the at least two carriers, and sending, by the first terminal device, first information to the second terminal device, wherein the first information indicates that the at least two pieces of data corresponding to the same transport block are transmitted on the at least two carriers.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 9, 11, 13-18, and 21-28 are allowable over the prior art of record.

Conclusion

Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wong et al. (US 2020/0106557 A1) discloses wireless telecommunications apparatus and methods.
Kim et al. (US 2017/0126306 A1) discloses method and device for transmitting and receiving D2D signal by relay terminals in wireless access system supporting device-to-device communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:

For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
/John Pezzlo/
18 October 2021
Primary Examiner, AU 2465